685 S.E.2d 105 (2009)
Jerry Alan REESE
v.
The CHARLOTTE-MECKLENBURG BOARD OF EDUCATION and County of Mecklenburg, North Carolina.
No. 225P09.
Supreme Court of North Carolina.
October 8, 2009.
Jerry Alan Reese, for Reese.
James P. Cooney, III, Charlotte, for Mecklenburg County.
James G. Middlebrooks, Charlotte, for Charlotte-Mecklenburg BOE.

ORDER
Upon consideration of the petition filed on the 1st of June 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."